       Case 5:18-cv-02352-EJD Document 408 Filed 02/11/21 Page 1 of 2



 1   Floyd G. Short (pro hac vice)
     Matthew R. Berry (pro hac vice)
 2   Steven M. Seigel (pro hac vice)
     P. Ryan Burningham (pro hac vice)
 3   SUSMAN GODFREY L.L.P.
     1201 Third Avenue, Suite 3800
 4   Seattle, Washington 98101-3000
     Phone: (206) 516-3800
 5   Fax: (206) 516-3883
     fshort@susmangodfrey.com
 6   mberry@susmangodfrey.com
     sseigel@susmangodfrey.com
 7   rburningham@susmangodfrey.com

 8   Kalpana Srinivasan (CA Bar No. 237460)
     SUSMAN GODFREY L.L.P.
 9   1900 Avenue of the Stars, Suite 1400
     Los Angeles, California 90067-6029
10   Phone: (310) 789-3100
     Fax: (310) 789-3150
11   ksrinivasan@susmangodfrey.com

12   Attorneys for Plaintiff NetFuel, Inc.

13
                                       UNITED STATES DISTRICT COURT
14
                                     NORTHERN DISTRICT OF CALIFORNIA
15                                           SAN JOSE DIVISION

16   NETFUEL, INC.,                                        Case No. 5:18-cv-2352-EJD (NMC)
17                      Plaintiff,
                                                           ORDER OF DISMISSAL WITH
18           vs.                                           PREJUDICE
19   CISCO SYSTEMS, INC.,
20                      Defendant.
21
                              ORDER OF DISMISSAL WITH PREJUDICE
22
             Plaintiff NetFuel, Inc. (“NetFuel”) and Defendant Cisco Systems, Inc. (“Cisco”),
23
     announced to the Court that they have settled their respective claims for relief asserted in this
24
     case and jointly moved this Court to dismiss the above-entitled cause and all claims by NetFuel
25

26   against Cisco and all counterclaims by Cisco against NetFuel with prejudice, with the Court

27   retaining jurisdiction over any controversy or claim relating to the terms and conditions of the
28   parties’ settlement agreement until the date that Cisco makes the payment specified in Section

     ORDER OF DISMISSAL WITH PREJUDICE                 1                       Case No. 5:18-cv-2352-EJD
                                                                                        CONFIDENTIAL
     7208277v1/015695
       Case 5:18-cv-02352-EJD Document 408 Filed 02/11/21 Page 2 of 2



 1   4.2 of that agreement. The Court, having considered this request, is of the opinion that their
 2   request for dismissal should be GRANTED.
 3
             IT IS THEREFORE ORDERED that the above-entitled cause and all claims against Cisco
 4
     by NetFuel and against NetFuel by Cisco herein are dismissed, with prejudice to the re-filing of
 5
     same.
 6

 7           IT IS FURTHER ORDERED that all attorneys’ fees, costs of court and expenses shall

 8   be borne by each party incurring the same.

 9           IT IS FURTHER ORDERED that the Court will retain jurisdiction over any controversy
10
     or claim relating to the terms and conditions of the parties’ settlement agreement until the date
11
     that Cisco makes the payment specified in Section 4.2 of that agreement.
12
             This is a final judgment.
13
                                Signed this February       day of11, 2021.
14

15

16
                                                   EDWARD J. DAVILA
17                                                 United States District Judge

18

19

20

21

22

23

24

25

26

27

28

     ORDER OF DISMISSAL WITH PREJUDICE                 2                        Case No. 5:18-cv-2352-EJD
                                                                                         CONFIDENTIAL
     7208277v1/015695
